829 F.2d 42
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Edwin FURLOW, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
Appeal No. 87-3321
United States Court of Appeals, Federal Circuit.
Aug. 11, 1987.

Before MARKEY, Chief Judge, BALDWIN, Senior Circuit Judge, and SMITH, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. SL07528710122, dismissing as untimely Edwin Furlow's (Furlow's) appeal from his removal from the Veterans Administration, is affirmed.

OPINION

2
The only issue properly before us is whether the board abused its discretion in dismissing Furlow's appeal as untimely.  Furlow has not explained why he failed to file a petition for appeal until more than three months after the deadline, and has not, therefore, shown good cause why that untimeliness should be waived.  5 C.F.R. Secs. 1201.12, 1201.22(c)(2).  On the present record, we are unable to conclude that the board's order dismissing his petition for appeal was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or that it was unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982); see Phillips v. United States Postal Service, 695 F.2d 1389, 1390-91 (Fed.  Cir. 1982).